Case 4:19-cv-00392-PJH Document 1-2 Filed 01/22/19 Page 1 of 5




                    EXHIBIT B
         Case 4:19-cv-00392-PJH Document 1-2 Filed 01/22/19 Page 2 of 5



US Patent US                                                     LIFX (A19) Wi-
RE41,685                                                         Fi Smart LED
                                                                 Light Bulb



10. A light source                                               The LIFX (A19)
                                                                 Wi-Fi Smart
                                                                 LED Light Bulb
                                                                 is a light
                                                                 source.




comprising: an                                                   The opaque
                                              Optical Cavity
optical cavity;                                                  plastic dome
                                                                 creates an
                                                                 optical cavity.




a plurality of first                                             The bulb has 20
light-emitting                                                   white LEDs.
diodes each of
which is a               Phosphor                                Each white LED
phosphor light-        LED that emits                            is a phosphor
                         white light
emitting diode                                                   LED that emits
that emits white                                                 white light.
light,
       Case 4:19-cv-00392-PJH Document 1-2 Filed 01/22/19 Page 3 of 5




                      Light transmitting
each first light-          pckage                             Each first LED is
emitting diode                                                encased in a
comprising a diode                                            light trasmittig
encased in a light-                                           package.
transmitting
package;




a plurality of              Non-
                       white LED in a
second light-           transmitting                          Each bulb has
emitting diodes            pckage                             24 non-white
each of which emits                                           LEDs.
non-white light,
each second light-                                            Each non-white
emitting diode                                                LED is encased
comprising a diode                                            in a light
encased in a light-                                           transmitting
transmitting                                                  package.
package;



wherein the first
and second light-
emitting diodes are                                           The white, red,
arranged to emit                                              green, and blue
light into the                                                LEDs are
optical cavity such                                           arranged to mix
that mixing of                                                light spectral
spectral outputs                                              outputs within
from the first and                                            the optical
second light-                                                 cavity.
emitting diodes
occurs in the
optical cavity.
        Case 4:19-cv-00392-PJH Document 1-2 Filed 01/22/19 Page 4 of 5




11. A light source of   Blue LED

claim 10, further                                              Each bulb has a
comprising at least                                            third LED (blue)
one third light-                                               that has a
emitting diode                                                 specteral output
having a spectral                                              different than
output different                                               the first (white)
from those of the                                              and second
first and second                                               (red) LED’s.
light-emitting
diodes.



                        RED LED

                                                               Each bulb
12. A light source of                                          second non-
claim 11, wherein                                              white (red) LED
the spectral output                                            encased in a
of the second light-                                           light
emitting diodes is a                                           transmitting
red output.                                                    package.




                        Green LED
                                                               Each bulb has a
                                                               third (green)
13. A light source of                                          LED encased in a
claim 11, wherein                                              light
the spectral output                                            transmitting
65 of the third                                                package.
light-emitting diode
is a green output.
        Case 4:19-cv-00392-PJH Document 1-2 Filed 01/22/19 Page 5 of 5




                        Blue LED
14. A light source of                                          Each bulb has a
claim 13, further                                              fourth (blue)
comprising at least                                            LED encased in a
one fourth light-                                              light
emitting diode                                                 transmitting
having a blue                                                  package.
output.
